 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JESSE WASHINGTON,                                  No. 2:14-cv-0628 TLN DB P
12                       Plaintiff,
13            v.                                         ORDER
14    A. GUSTAFSON, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se and in forma pauperis, has filed this civil

18   rights action seeking relief under 42 U.S.C. § 1983. The matter was referred to a United States

19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On August 29, 2019, plaintiff filed a request for assistance with obtaining discovery

21   documents from defendants and/or to extend discovery dates. (See ECF No. 79). Defendants

22   filed an opposition to the motion on October 14, 2019. (ECF No. 82). For the reasons stated

23   below, the court shall deny plaintiff’s request.

24          A review of the record in this case indicates that discovery in this matter closed on

25   January 8, 2016. (See ECF No. 21). Therefore, plaintiff’s request is untimely. Furthermore,

26   although plaintiff cites to Senate Bill 1421 in support of this request, the court agrees with

27   defendants’ argument that this bill’s amendment of California Penal Code § 832.7 law does not

28   entitle plaintiff to any additional documents.
                                                        1
 1           Section 832.7 states in relevant part that records which involve the use of force by a peace

 2   officer that results in death or great bodily injury are not confidential and are to be made available

 3   for public inspection. See Cal. Penal Code § 832.7(b)(1)(A)(ii). Plaintiff’s viable excessive force

 4   claims relate to being sprayed with pepper spray and being handcuffed behind his back. (See

 5   ECF No. 6 at 5-6). These uses of force did not involve either death or great bodily injury in

 6   plaintiff’s case. Furthermore, plaintiff’s remaining viable claims are not covered under Section

 7   832.7. (Compare ECF No. 6 at 5-6, with Cal. Penal Code § 832.7). For these reasons, plaintiff’s

 8   request to obtain additional discovery shall be denied.

 9           Accordingly, IT IS HEREBY ORDERED that plaintiff’s request for assistance with

10   obtaining discovery documents from defendants and/or to extend discovery dates, filed August

11   29, 2019 (ECF No. 79), is DENIED.

12   Dated: October 21, 2019

13

14

15

16

17   DLB:13
     DB/ORDERS/ORDERS.PRISONER.CIVIL RIGHTS/wash0628.eot.disc.den
18

19

20
21

22

23

24

25

26
27

28
                                                              2
